Citation Nr: 1613940	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-02 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected left foot pes planus with pronation.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2003 to November 2009.  His awards include the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In particular, the May 2010 rating decision, in pertinent part, granted service connection for left foot pes planus with pronation, rated 20 percent; and granted service connection for GERD, rated 10 percent.  Both awards were assigned an effective date of November 8, 2009, which is the day after the Veteran's separation from service.  

The November 2010 rating decision granted service connection for degenerative disc disease of the lumbar spine, rated 10 percent, effective November 8, 2009; and continued the 20 percent initial disability rating assigned for the Veteran's service-connected left foot pes planus, and the 10 percent initial disability rating for his service-connected GERD.  

The Veteran's notice of disagreement (NOD) with the initial disability ratings assigned by the May 2010 and November 2010 rating decisions was received in March 2011.  Two statements of the case (SOCs) were issued in March 2011 to address all three of aforementioned increased initial disability rating claims, and two substantive appeals were received in February 2012.

The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran's attorney sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2015).  Additional argument and evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration in December 2015.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Also as an initial matter, the Board notes that at the hearing, the Veteran was represented by T.C.J., Attorney.  See also November 2015 VA Form 21-22a (appointing T.C.J., Attorney, as the Veteran's representative).  However, in a letter received in January 2016, it was explained that the appointment of T.C.J., Attorney, was "temporary" and for the purposes of the Veteran's hearing before the Board.  A new VA Form 21-22a was enclosed with this letter, appointing R.L.P., Jr., as the Veteran's attorney.  The January 2016 letter explained that he was "assum[ing] the primary duty as [the] Veterans [sic] representation."  Accordingly, the cover page identifies R.L.P., Jr., as the Veteran's representative.  [Notably, R.L.P., Jr. and T.C.J. are attorneys from the same law firm.]
 
Finally, the issue of entitlement to service connection for irritable bowel syndrome, claimed as secondary to service-connected degenerative disc disease of the lumbar spine (and specifically, the medication prescribed for that disability), was raised at the November 2015 videoconference hearing.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

At the outset, the Board recognizes that the Veteran and his attorney have expressed dissatisfaction over the length of time it has taken to resolve his appeal.  While the Board regrets the delay involved in remanding this case, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In particular, a claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2015).

During the November 2015 Travel Board hearing, the Veteran stated specifically that his degenerative disc disease of the lumbar spine and left foot pes planus with pronation had worsened in the intervening years since his last VA examination (and private independent medical opinion).  He and his spouse also presented testimony suggesting that his GERD symptoms have worsened since his last examination by VA (and private independent medical opinion).  As the Veteran has either alleged or presented testimony suggesting a worsening in his conditions, and the record shows his last VA examination for the claimed disabilities was in October 2010 (and the private independent medical opinion was conducted in January 2012), the Board finds that he should be afforded a new examination.

Also, the record reflects that after the RO issued its December 2011 SOCs and prior to the Veteran's filing of his substantive appeal in February 2012, his attorney submitted a report from a private independent medical opinion that was received by VA in January 2012.  This report has not been reviewed by the RO/AOJ.  At the November 2015 videoconference hearing, the Veteran's attorney stated he would be "willing to submit it without regional office consideration as long as [it was not] considered the, the, the end of [the Veteran's] evidence."  See November 2015 videoconference hearing transcript, p. 8.  In December 2015 written argument, the Veteran's attorney "reluctantly" granted a waiver "only because of the anticipated delay in adjudication anticipated if the Board remanded for [initial AOJ] adjudication."  

Despite the attorney's reluctant, but ultimate, waiver of this evidence, the Board notes that under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the record has been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c), what action is required with respect to the additional evidence.

As it does not appear the RO/AOJ ever considered the January 2012 private independent medical opinion report concerning the Veteran's degenerative disc disease of the lumbar spine and left foot pes planus with pronation, due process requires that this evidence be returned to the RO/AOJ for their review and disposition.  38 C.F.R. § 19.37.

With regards to records development, at the November 2015 videoconference hearing, it was the Veteran's testimony that he had missed at least six days of work in the past six months due to his service-connected degenerative disc disease of the lumbar spine.  He also handed a "printout of the days that [he has] missed" to his attorney at the hearing.  See November 2015 videoconference hearing transcript, p. 13.  A copy of that printout has not, however, been submitted for the record.  Accordingly, on remand, the Veteran should be afforded an opportunity to submit such evidence for the record.

Finally, as the claim is being remanded, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for his degenerative disc disease of the lumbar spine, left foot pes planus with pronation, and GERD should continue to be obtained and associated with the record.  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected degenerative disc disease of the lumbar spine, left foot pes planus with pronation, and GERD, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

The Veteran should also be asked to submit a copy of the handout/printout he provided to his attorney at the November 2015 videoconference hearing, documenting his number of missed days from work.

2. 	Secure for the claims file all relevant VA treatment records from the Veteran's local VA Medical Center (dated from February 2010 to present).  

3. 	After the aforementioned development has been completed, arrange for the Veteran to undergo a VA lumbar spine examination by an appropriate physician.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail along with the Veteran's documented medical history and assertions.

(a) The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) The physician should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.

The examiner should also specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve. 

(c) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6.  

(d) The physician should also indicate whether, at any point the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected degenerative disc disease of the lumbar spine.

The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

4. 	After the aforementioned development has been completed, arrange for the Veteran to be examined by an orthopedist to determine the nature and severity of his service-connected left foot pes planus with pronation.  The Veteran's claims file (to include this remand) must be made available to, and reviewed by, the examiner in conjunction with the examination.  A complete medical history should be elicited, and any tests and studies deemed necessary to address the questions posed below should be completed.  The testing should specifically include sufficient testing to assess the Veteran's complaints of pain on use.  Based on examination and interview of the Veteran, and review of the claims file, the examiner should prepare a report that responds to all of the following: 

(a) Please describe in detail all signs and symptoms of the Veteran's left foot pes planus with pronation noted on objective examination. 

(b) Please discuss the impairment, if any, of the following functions with use: (i) Normal excursion, (ii) Strength, (iii) Speed, (iv) Coordination, and (v) Endurance. 

The examiner must explain the rationale for all opinions provided.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible. 

5. 	After the foregoing development has been completed, the Veteran should also be scheduled with an appropriate physician for a VA examination to determine the nature and severity of his service-connected GERD.  The Veteran's claims file (to include this remand) must be made available to, and reviewed by, the examiner in conjunction with the examination.  A complete medical history should be elicited, and any indicated tests and studies should be completed with all clinical findings reported in detail and correlated to a specific diagnosis.

In particular, the examiner should describe all pertinent GERD symptomatology, to include whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or with two or more of the above symptoms of less severity.

The examiner should also discuss the functional impairment of the Veteran's GERD and the impact it has on his employability, activities of daily living, social life, and family life.  

In addressing the above questions, the examiner should distinguish between those symptoms and findings that are attributable to the Veteran's service-connected GERD versus his other diagnoses (e.g., irritable bowel syndrome and ulcerative colitis).   Any allocation of symptoms or findings to the GERD must be sufficiently explained.  

The examiner must explain the rationale for all opinions provided.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible. 

6. 	After the above actions have been completed, the Veteran's file should be reviewed anew to specifically include an initial review of the aforementioned January 2012 private independent medical opinion report, and all further evidence received in the interim.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, issue a supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

